ATTORNEYS FOR APPELLANT          ATTORNEYS FOR APPELLEE              ATTORNEYS FOR AMICUS
Thomas E. Wheeler                Gregory F. Zoeller                  CURIAE INDIANAPOLIS BAR
Sarah Steele Riordan             Attorney General of Indiana         ASSOCIATION APPELLATE
Maggie L. Smith
Frost Brown Todd LLC             Thomas M. Fisher
                                                                     PRACTICE SECTION
Indianapolis, Indiana            Solicitor General                   Stephen J. Peters
                                                                     Plunkett Cooney, P.C.
                                 David L. Steiner                    Indianapolis, Indiana
                                 Deputy Attorney General
                                                                     Josh S. Tatum
                                 Heather Hagan McVeigh               Plews Shadley Racher & Braun LLP
                                 Deputy Attorney General             Indianapolis, Indiana
                                 Indianapolis, Indiana
                                                                     AMICUS CURIAE IN SUPPORT
                                                                     OF APPELLEE/CROSS-
                                                                     APPELLANT
                                                                     Jeffrey O. Cooper
                                                                     Indiana University Robert H.
                                                                       McKinney School of Law
                                                                     Indianapolis, Indiana
______________________________________________________________________________

                                           In the
                           Indiana Supreme Court
                          _________________________________                     Mar 26 2015, 9:40 am


                                  No. 49S04-1311-PL-732

FIRST AMERICAN TITLE INSURANCE
COMPANY,
                                                               Appellant and Cross-Appellee
                                                               (Petitioner below),

                                               v.

STEPHEN W. ROBERTSON, INSURANCE
COMMISSIONER OF THE STATE OF INDIANA,
IN HIS OFFICIAL CAPACITY, ON BEHALF OF THE
INDIANA DEPARTMENT OF INSURANCE,
                                                    Appellee and Cross-Appellant
                                                    (Respondent below).
                          _________________________________

           Appeal from the Marion Superior Court No. 7, No. 49D07-1105-PL-019374
                           The Honorable Michael D. Keele, Judge
                           _________________________________

                                On Petition For Rehearing
                          _________________________________
                                         March 26, 2015

Rucker, Justice.


       The Commissioner of the Indiana Department of Insurance (“Commissioner”) seeks
rehearing of this Court’s opinion in which we determined a petitioner seeking judicial review of
an agency decision must file the agency record as defined by the Administrative Orders and
Procedures Act and that the failure to do so results in dismissal of the petition. See American
Title Ins. Co. v. Robertson, 19 N.E.3d 757 (Ind. 2014). The essential facts are these. Seeking
judicial review of an agency order, First American Title Insurance Company did not file the
agency record as required. Instead, First American filed various papers supporting its argument
that the agency order was void. Commissioner moved to dismiss for lack of an agency record.
The trial court denied the motion. On review the Court of Appeals affirmed the trial court in part
declaring, among other things, the order was untimely and void. On transfer, focusing on First
American’s failure to file the agency record, we reversed the trial court’s judgment.          We
summarily affirmed various other portions of the Court of Appeals opinion. In a footnote the
Court announced, “We also summarily affirm that portion of the Court of Appeals opinion
declaring the Commissioner’s hearing order untimely and void, as well as that portion of the
opinion declaring that a petitioner seeking judicial review of an agency decision need not
demonstrate a separate showing of prejudice.” Id. at 760 n.3.


       In his Petition for Rehearing, the Commissioner takes issue with the first clause of the
footnote contending, “the Court’s judgment reversing the trial court for failing to dismiss the
First American petition for judicial review appears inconsistent with its summary affirmance of
the Court of Appeals concerning the timeliness of the Commissioner’s hearing order and First
American’s failure to exhaust administrative remedies.” Pet. for Reh’g at 1. According to the
Commissioner, “there is substantial tension, if not outright conflict, among these statements.” Id.
at 3. We agree and therefore grant rehearing to delete the first clause of footnote three. In all
other respects the original opinion is affirmed.


Rush, C.J., and Dickson, David and Massa, JJ., concur.



                                                   2